Citation Nr: 1232462	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  07-17 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD) from September 1, 2005 to March 25, 2007.

2.  Entitlement to a rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed as PTSD, since June 1, 2007.

3.  Entitlement to an initial compensable rating for chloracne.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter is on appeal from decisions in January 2005 and February 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran's PTSD claim was previously denied by the Board in March 2011.  He appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which vacated the Board's decision in January 2012 and remanded the case in order further development.  Namely, the Board was instructed to more fully articulate the reasons and bases of its decision.  The Veteran was also granted leave to present additional evidence.  

As an additional matter, during the course of this appeal, the Veteran has been granted a temporary total disability rating for PTSD based on the need for hospital treatment or convalescence for the periods from June 26 to August 31, 2005 and from March 26 to May 31, 2007. See 38 C.F.R. §§ 4.29, 4.30 (2011).  He has not asserted that his periods of convalescence should have been longer than assigned, that the ratings awarded during these periods represent a full grant of the benefit sought.  Thus, these periods are no longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Nevertheless, the treatment he received during these periods of time may still be considered in evaluating the remaining periods on appeal, if relevant.  See Moore v. Shinseki, 555 F.3d 1369 (2009) (a veteran's disability must be evaluated in light of its whole recorded history).  

With regard to the Veteran's chloracne claim, this issue was remanded by the Board in March 2011 for further development and is now ready for disposition.

The Board notes that the Veteran has submitted additional evidence since that time these claims were most recently considered by the RO.  However, in a June 2012 statement, he has waived RO initial consideration of this evidence.  Thus, there is no prejudice to the Veteran in adjudicating these claims. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the periods from September 1, 2005 to March 25, 2007, and since June 1, 2007, the Veteran's PTSD has been characterized by irritability, nightmares and insomnia; obsessional rituals, impaired impulse control, near-continuous panic or depression affecting ability to function independently, spatial disorientation, illogical or obscure speech, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships has not been shown.  

2.  The Veteran's chloracne has been characterized by the presence of pustules and papules on the back and shoulders with some superficial acne on the face; deep acne, characterized by inflamed nodules and pus-filled cysts, scars or disfigurement to the head face and neck have not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed as PTSD, from September 1, 2005 to March 25, 2007, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  The criteria for a rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed as PTSD, since June 1, 2007 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, DC 9411 (2011).

3.  The criteria for an initial compensable rating for chloracne have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.118, DCs 7800, 7801, 7802, 7804, 7804 (2008), DC 7829 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In fact, in June 2012, the Veteran (through his attorney) specifically waived any further notice errors.  In any event, none is found by the Board.  

Regarding the Veteran's PTSD claim, VA's duty to notify was satisfied by a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1), which was sent to the Veteran in August 2005, and prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.   

As for the Veteran's chloracne claim, this claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records, as well as records submitted to the Social Security Administration (SSA).  
The Veteran has submitted a private psychiatric evaluation as well as a private dermatopathology report.  Significantly, neither the Veteran nor his attorney has identified any additional records that have not already been obtained.  

Next, VA examinations with respect to the issues on appeal were obtained in May 2004, September 2005, May 2006, April 2007, November 2008 and April 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board finds that the VA examinations obtained are more than adequate, as they are predicated on a review of the pertinent evidence and an examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Recognition is also given to the fact that the most recent VA examination addressing these issues is over two years old.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since these VA examinations.  He has not contended otherwise.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c) (4).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).




PTSD

The Veteran was granted service connection for PTSD in August 2004 with a 50 percent disability rating, effective November 30, 2001.  In February 2006 rating decision, he was granted a temporary 100 percent disability under 38 C.F.R. §§ 3.29 and 3.30 for the period from June 26 to September 1, 2005.  A June 2007 rating decision again granted a temporary 100 percent disability rating for the period from March 26 to June 1, 2007.  

Given that he is in receipt of a total disability rating for these two periods, they are no longer on appeal, and the Board need only to consider entitlement to a rating in excess of 50 percent for the periods from September 1, 2005 to March 25, 2007 and since June 1, 2007. In order to be entitled to the next-higher 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: 
* suicidal ideation; 
* obsessional rituals which interfere with routine activities; 
* impaired impulse control (such as unprovoked irritability with periods of violence); 
* near-continuous panic or depression affecting ability to function independently, appropriately and effectively; 
* spatial disorientation; 
* speech intermittently illogical, obscure, or irrelevant; 
* neglect of personal appearance and hygiene; 
* difficulty in adapting to stressful circumstances (including work or a work-like setting); and 
* inability to establish and maintain effective relationships. 
See 38 C.F.R. § 4.130, DCs 9411, 9434.

First, a rating in excess of 50 percent is not warranted for the period from September 1, 2005 to March 25, 2007.  Of particular note, the Veteran underwent a VA examination in September 2005, where stated that he had been taking a number of medications for his symptoms, and that he had recently completed a PTSD treatment program.  He had been married for over 30 years and has not been employed for the past 5 years.  On typical days, he prefers to stay around the house, but he does go outside for walks, occasionally goes shopping with his wife and visits friends on occasion.  

The Veteran also complained of continued nightmares related to his combat experiences about 3-4 times per week, ruminations, chronic anxiety and depressed mood.  At the time of his interview, he was polite and cooperative and not in any acute distress.  His affect was appropriate and unconstructed, although his mood was dysthymic.  He appeared alert, oriented and coherent, and did not indicate evidence signs of psychosis.  He also denied any suicidal or homicidal ideation.   

After completion of the VA examiner estimated that the impact of his PTSD on his social and occupational functioning was "moderate to severe in degree."  However, in the Board's view, the observed symptomatology is more "moderate" than "severe."  There was no suicidal ideation, impaired impulse control, spatial disorientation or the inability to establish and maintain effective relationships identified.  Moreover, his ability to interact well with his spouse, as well as participate with her in various activities, is indicative of moderate social impairment.  Therefore, even though some psychiatric symptoms have been displayed, his overall disability picture at this VA examination does not represent a social and occupational functioning that is deficient in most areas.  

In addition to the VA examination, the Veteran underwent mental health evaluations in August and November 2005, as well as in April 2006.  None of these evaluations indicate symptoms that are so severe as to show occupational or social impairment in most areas.  For example, he mentioned in August 2005 that he has episodes of agitation, and entered into some type of altercation with his wife's cousin at a family reunion, but was able to avoid escalating the confrontation.  In fact, the evaluating physician noted that the Veteran's depression appeared "under fairly good control."  


In November 2005, the Veteran stated that had difficulty communicating with people outside the PTSD program.  He also complained of auditory and visual hallucinations.  He also stated that he was not taking his psychiatric medication because of the side effects.  However, he otherwise thought he was doing "fair" and, during this time, he was again observed to be alert and oriented, and he answered all of questions appropriately.  His affect was appropriate and he appeared well groomed.  He also denied experiencing any suicidal or homicidal ideation.  

At the April 2006 evaluation, the Veteran complained that his symptoms had worsened recently, making him more agitated with people and experience difficulty dealing with those in authority.  He also admitted to paranoid ideations.  Although he has been married for 30 years, he has stated that he has difficulty relating to his wife.  

In these mental health evaluations, the Board recognizes that the Veteran complained of a certain level of paranoia that was not observed at the VA examination in September 2005.  However, worsening of these symptoms alone do not justify a rating in excess of 50 percent, as it does not appear that the Veteran has displayed "deficiencies in most areas," as is contemplated by the rating criteria.  Moreover, while he may experience some single symptom that may be in itself significant (such as his complaints of auditory and visual hallucinations or his recurrent nightmares and avoidance tendencies), this does not rise to impairment in most areas.  

Of particular note, despite his irritability and complaints of hallucinations, his psychiatric disorder did not lead to many other objectively observable symptoms such as disorientation, obsessional rituals or irregular speech.  The Veteran himself characterized his symptoms as "fair.  Therefore, based on the clinical evidence, a rating in excess of 50 percent is not warranted for the period from September 1, 2005 to March 25, 2007.  

The Board also determines that a rating in excess of 50 is not warranted since June 1, 2007.  First, although it occurred prior to the relevant period on appeal, a VA examination conducted in April 2007 that describes the Veteran taking psychiatric medication such as valproex and busiprone, both of which were effective, but he experiences recurrent and intrusive distressing recollections of events, including thoughts, images and perceptions.  In order to limit these, he typically avoids activities, places and people that aroused recollections of the trauma.  He also stated that he socializes very little, and does not like it when people visit.  

Nevertheless, his activities do not suggest that he is incapable of sustaining or maintaining effective relationships.  For example, the Veteran stated that he maintained a long-term marriage.  While clearly strained, the fact that he is married, and that he relates to his wife shows that he has some capability in socializing.  Moreover, he stated that he enjoyed going fishing with a friend.  Therefore, while he has stated that he does not engage in social activities, it is clear that he is still active around certain people and does socialize to some extent. 

Further, his observed symptoms were mostly mild.  His speech was spontaneous and his mood was good.  He was oriented to person, place and time, and his thought process was unremarkable.  His memory and judgment making ability was also normal.  He appeared clean and casually dressed and exhibited no inappropriate behavior.  He also denied any suicidal or homicidal ideation, and he also denied experiencing any hallucinations or delusions.   

Significantly, the VA examiner observed that the Veteran was generally mentally competent, and was able to handle tasks such as his own finances.  The Veteran reported feeling that he was improving and was "obviously pleased" with the therapy he was receiving.  Overall, despite the Veteran's complaints, the VA examiner believed that the Veteran was responding well to treatment and that his symptoms would cause difficulty in work and social situations on only an intermittent basis.  

By the time the Veteran underwent mental health evaluations in December 2009 and March 2010, he complained of symptoms were somewhat worse than what was observed previously.  However, despite this perceived increase, the Board finds that the totality of evidence still fails to support the assignment of a higher (70 percent) rating.  Specifically, the Veteran stated that he experienced more panic attacks, as well as increased nightmares and flashbacks.  Such is offset with contemporaneous finding of a mental health professional in December 2009 wherein it was predicted that his symptoms would likely improve when he attended his group PTSD sessions.  Moreover, while he stated in March 2010 that his panic attacks had become more frequent, this is somewhat belied by the fact that he still maintains a relatively active lifestyle.  He stated that he goes on walks with his wife, tends to his trees and actually "enjoys being out in the yard by himself."  While he stated that he does not go out without his wife (actively socialize), he does travel with others to attend his treatment, and is also a member of a veterans group.  

The Veteran's most recent VA psychiatric examination was in April 2010.  There, he stated that he had a "very poor" relationship with his wife, but had a good relationship with his son.  He also stated that he enjoys traveling to see his mother in Florida, working in his yard and walking around the block on occasion.  He still uses psychiatric medication and attends support groups, which he found to be somewhat effective.  

Upon examination, he appeared casually dressed, with no lack of hygiene.  His affect was appropriate, although his mood was depressed.  His spatial orientation was normal and his thought process was unremarkable.  His judgment and impulse control was also seen to be normal.  Of particular note, the Veteran complained of a history of panic attacks, including one where he lost consciousness.  However, the VA examiner pointed out that the symptoms the Veteran complained of did not indicate a panic attack, but some other disorder.  

Overall, the VA examiner did not believe that the Veteran's symptoms would interfere with his ability to work, and that there was no total occupational and social impairment.  While there was some social impairment, there was no significant effect on his family relations or his ability to work.  Rather, there were only occasional decreases in efficiency with generally satisfactory functioning.  

Since that most recent VA examination, the Veteran underwent a number of mental health evaluations.  None of them indicate a worsening of symptoms.  For example, in January 2011, he stated that he still experiences difficulty sleeping, and that he does not sleep with his wife.  However, he denied any suicidal or homicidal ideation and, while he has stated that his symptoms are worse, there are no objective indications that this was actually so.  In fact, by the time of his next mental health evaluation in May 2011, he appeared to be doing better, and it seemed that a change in his psychiatric medication was helpful.  While he stated that he remains more comfortable inside rather than being around people, he and his wife were watching his grandchild while his son was overseas in the military.  

Based on these examinations and evaluations, the Board finds that the totality of the evidence fails to demonstrate that the Veteran's psychiatric symptoms warrant a rating in excess of 50 percent for this period of time.  He typically denied any suicidal ideation and he has not displayed any sort of obsessional rituals.  While he has complained of panic attacks and irritability, he has never displayed actual impaired impulse control.  Moreover, neither his complaints of panic attacks (which one psychiatrist said were not "panic attacks" as contemplated by VA regulations) nor any sort of depression has impacted his ability to function independently.  In actuality, his independent functioning appears to be reasonably normal.  Additionally, there is little evidence of any sort of observable symptoms such as spatial disorientation, unusual speech patterns (such as illogical speech or blunted affect), nor is there anything unusual about his appearance.  A rating in excess of 50 percent is also not warranted for period since June 1, 2007.  
 
Finally, the record includes a May 2012 report by a private psychologist, who reviewed the claims file and interviewed the Veteran via telephone.  Based on his review of the record, this psychologist concluded that the Veteran has "very significant limitations of functioning, to include occupational and social impairments in most areas."  While this opinion has probative value and supports the Veteran's contentions, the Board does not find that the psychologist's observations outweigh the evidence that has been already discussed.  

As an initial matter, the private psychologist has discussed a number of psychiatric evaluations that occurred either well before or after the periods remaining on appeal.  The Veteran's complaints of suicidal ideation (May 1999), episodes of depression and flashbacks (both June 1999 and June 2001), and feelings of fear and hallucinations (September 2002) are no longer pertinent, since the Veteran already has a 100 percent disability rating for this period.  Similarly, discussion of the more recent complaints such as nightmares and panic attacks (December 2009), increasing nervousness (March 2010) or that he has a poor relationship with his spouse and wishes to avoid activities, places and people (April 2010 VA examination) is also of limited probative value, since they are from another period when he was in receipt of a 100 percent schedular rating.  Improvement in his overall symptomatology, as discussed, is shown to have improved subsequent to these periods of exacerbation.  He really did not address these changes.  Thus, while these observations may provide the Board with understanding of his history of symptoms, they are of minimal probative value in determining the severity of his symptoms for the relevant periods of time.  

The private psychologist stressed the Veteran's complaints of insomnia in November 2005 and concluded that his complaints of nightmares and recurrent thoughts at the September 2005 VA examination were emblematic of severely impaired social functioning.  The Board disagrees with this psychologist's characterization of that evidence.  Significantly, the psychiatrist in November 2005 pointed out that much of the Veteran's symptoms were related to his apparent refusal to take his prescribed medication.  Moreover, it is clear from the VA examination report that the Veteran's complaints of "functional isolation" were inconsistent with his activities, which included shopping, visiting with friends and various activities with his wife.   

This private psychologist also conducted a telephone interview with the Veteran, which seemed cursory at best.  Of the 13 page report, only six lines were based on the conversation.  It seems that the interview was brief, not very detailed, and far short from any type of evaluation.  By his own account, the Veteran did not seem to understand the purpose of the phone call.  Indeed, with respect to his work history, the Veteran reported to him that he most recently worked for the water and light department in a Georgia town, but got hurt and had to take medication.  As such, this telephone discussion is given minimal probative value, especially when weighed against the other evidence of record.  Unlike those occasions, where physicians were able to personally observe the Veteran and his responses, this interview was conducted over a telephone, and there was no way for the interviewing psychologist to observe psychiatric symptoms.  The psychologist's observations are of minimal probative value.  

For both relevant periods of time, the Board has also considered the statements made by the Veteran, as well as those made by others, regarding his psychiatric symptoms.  Specifically, in April 2006, the Veteran stated that he experiences nightmares and "terrible dreams" related to his active duty experiences.  He stated that his wife was afraid of him at times, but that he loved her and needed her very much.  He also stated that his lack of rest makes him "incoherent" during the day.  In his May 2007 VA Form-9, he stated that his PTSD affected his mood and impulse control, and he disputed the April 2007 VA examiner's finding that there was no evidence of panic attacks.

Next, the Veteran's former supervisor stated in May 2009 that, for the period from October 1995 to January 2002, he found the Veteran to be insubordinate and had difficulty interacting with his fellow workers.  That same month, his daughter stated that he experiences fits of rage, and detaches from such situations by isolating himself.  She also mentioned that it was "sometimes hard" to take her children to see them, as he has emotional outbursts, and the children are sometimes afraid of him.  

The Board understands that the Veteran's temper and irritability would have an effect on establishing and maintaining both occupational and personal relationships.  These are also symptoms that demonstrate some level of occupational and social impairment.  However, none of his complained of symptoms rise to the level necessary to warrant a rating in excess of 50 percent for either period on appeal.  Rather, Veteran's symptoms do not represent "deficiencies in most areas," but rather one relatively severe symptom accompanied by what is substantially a normal psychiatric profile, based on observations by professional psychiatrists.  Moreover, his most severe symptoms such as irritability and panic attacks are not shown to be near-constant, but are instead periodic.  In fact, as often as he complains about severe irritability and difficulty in relationships, he has also stated that he loves and need his wife, enjoys outdoor activities and appears to have very positive relationships with his children and grandchildren.  He is even involved in a veterans group.

The private physician who provided comments in May 2012 also noted some of the above statements, such as the one made by the Veteran's daughter in May 2009 and the Veteran's own statements in December 2009.  However, the private physician did not add any additional analysis to these statements, and the Board has adequately discussed that these statements are probative, but do not outweigh the observations of the clinical professionals who have evaluated him.  

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score. The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

In this case, the Veteran's GAF score has ranged from 50 (at a mental health evaluation in March 2007) to as high as 60 (in November 2005).  A GAF of 51-60 reflects "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or 'moderate' difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers), while a GAF of 41-50 would indicate "serious" symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).   

The Board finds that the moderate symptoms described in the DSM-IV in connection with a GAF scores in the 51 to 60 range most nearly equate with the Veteran's overall level of disability related to his PTSD.  However, such GAF scores to do not represent symptoms for which a disability rating in excess of 50 percent would be warranted.  In fact, the severity of symptoms contemplated by the next-higher 70 percent rating is far more severe than the symptoms represented by GAF scores such as the Veteran's.  

In conclusion, the Board has carefully considered the evidence of record for both relevant periods on appeal, but finds that the Veteran's symptoms, as reflected in this evidence, are not sufficiently severe to warrant a rating in excess of what he currently has.  A rating in excess of 50 percent is not warranted for either period on appeal.  

Chloracne

The Veteran is also seeking an increased rating for his chloracne.  He currently has a noncompensable rating under 38 C.F.R. § 4.118, DC 7829.  Under this diagnostic code, chloracne is rated based on the extent of "deep acne" (as opposed to "superficial" acne) or, in the alternative, based on disfigurement to the head, face and neck under the diagnostic codes addressing scars (DCs 7800-7805), whichever is predominant.  

The Board initially notes that the rating criteria for evaluating scars under 38 C.F.R. § 4.118, DCs 7800-7805 were amended during the pendency of this appeal (effective October 23, 2008).  However, the revised criteria apply only to applications for benefits received by VA on or after the effective date of October 23, 2008. See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Therefore, when considering diagnostic codes related to scars, the pre-amended criteria are to be applied.  

Thus, in order to warrant a compensable rating the evidence must show:
* Deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck (10 percent under DC 7829); 
* Disfigurement of the head, face, or neck with one of the following characteristics of disfigurement:
- Scar 5 or more inches (13 or more cm.) in length.  
- Scar at least one-quarter inch (0.6 cm.) wide at widest part.  
- Surface contour of scar elevated or depressed on palpation.  
- Scar adherent to underlying tissue.  
- Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  
- Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  
- Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.). 
- Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm).  (10 percent under 7800)
* Scars, other to the head, face or neck, that are deep or that cause limited motion and are of an area of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) (10 percent under DC 7801).
* Scars not of the head, face, or neck, that are superficial and nonlinear, do not cause limited range of motion, and are of an area or areas of 144 square inches (929 sq. cm.) or greater.  (10 percent under DC 7802).
* One or two scars that are unstable or painful (10 percent under DC 7803 or 7804).  
See 38 C.F.R. § 4.118.

In this case, the evidence does not indicate that a compensable rating is warranted.  First, deep acne characterized by deep inflamed nodules and pus-filled cysts have not been shown.  Specifically, at a VA examination in May 2006, the Veteran presented with a macular papular-type rash that was scattered across the anterior chest and back, and also with some papules along his forehead and across the nasal area.  A 3.5 cm scar was additionally observed on the back that was related to a prior incision and drainage.  However, none were observed to be infected at the present time.  After the examination, the VA examiner concluded that the Veteran's condition was limited to "mild superficial acne."

At a second VA examination in April 2007, the Veteran stated that he does have some urticaria, especially on the back and shoulders.   He will also pop any acne he can reach.  Upon examination, some macules and papules were observed, but they were again characterized as "superficial," rather than deep.   Also, the examiner noted that this superficial acne covered only 4 percent of the face and neck.  


At a VA examination in November 2008, the Veteran stated that using topical cream allows his face to remain relatively clear.  Upon examination, the examiner observed comedones, macules and papules on the shoulders and arms, the back and the chest.  There were no superficial cysts or inflamed nodules observed and there was no significant irregularity noted in the neck.  As was the case in previous VA examinations, the Veteran's chloracne was described as "superficial" with comedones, papules and pustules.  

Most recently, at a fourth VA examination in April 2010, the Veteran complained that he experienced frequent episodes of itching and bleeding.  He takes a number of topical ointments to treat these symptoms.  Recognition is given to the fact that the VA examiner noted that greater than 40 percent of the Veteran's face had been affected.  However, the chloracne was only superficial in nature.  Deep acne, as defined by the rating criteria, was not shown.  

Beyond the symptoms observed at these VA examinations, the evidence of record does not indicate any detailed observations regarding the Veteran's chloracne made by any other treating professional.  Very recently, the Veteran has submitted a dermatopathology report of skin biopsies performed in July 2007.  These biopsies were diagnosed as suppurativa folliculitis, rather than to chloracne and do not represent the presence of "deep acne," as is contemplated by the diagnostic codes.  Therefore, as "deep acne," characterized by deep inflamed nodules and pus-filled cysts has not been shown, a compensable rating is not warranted on this basis.  

The evidence also does not indicate that a compensable rating is warranted under any of the diagnostic codes related to scars.  It should be obvious at the outset many of these diagnostic codes are not applicable.  Specifically, the Veteran has never asserted that his chloracne has caused limitation of motion or that it is unstable or painful in nature.  Moreover, as mentioned above, his chloracne has routinely been characterized as superficial in nature.  Therefore, as these symptoms are not indicated, a compensable rating under DC 7801, 7803 or 7804 is not for application.  

Additionally, while the Veteran's chloracne has been described, as it was at his VA examination in November 2008, as over his shoulders, arms, back and chest, the Board does not construe this description as equivalent to a scar that covers an area of 144 square inches or more.  Specifically, the photographs that were taken of the Veteran at the time of this VA examination make clear that his upper body is covered by numerous, small, single-point irregularities, rather than any sort of scarring.  Even if these irregularities were all measured collectively, it does not appear that they would cover an area of 144 square inches (a 12x12 inch area).  Moreover, there is no indication that his chloracne has become more widespread since then.  Therefore, based on the photographs taken at the time of the November 2008 VA examination, an increased rating is not warranted on this basis.  

Instead, it would appear that the greater effect the Veteran's chloracne has is in terms of potential disfigurement, as is contemplated under DC 7800.  However, a compensable rating is also not warranted under this diagnostic code, as none of the listed characteristics of disfigurement have been shown on the head, face or neck.  As an initial matter, while a VA examination in May 2006 did reveal a very small scar on the forehead that was due to acne, there was no other scarring observed at that time, or during any other skin evaluation.  Therefore, the characteristics related to size, contour or adherence of a scar is not for application.  

The evidence also does not indicate that there has been any hypo- or hyper-pigmentation.  Specifically, while a "macular papular type rash" was noted on the forehead and eyes at his May 2006 VA examination, it was nevertheless characterized as "mild."  At his April 2007 VA examination, his face was observed to be only mildly affected, and the examiner did not discern any facial disfigurement.  Similar observations were made at the November 2008 VA examination.  Therefore, as there is no evidence of abnormal skin pigmentation of the face in an area of 6 square inches, this characteristic of disfigurement is not met. 

The evidence does not indicate that the skin on the Veteran's head, face or neck is of an abnormal texture, that there is underlying soft tissue missing, or that there is any indurated or inflexible skin.  To the contrary, the chloracne has been generally characterized as "mild" or as a "fine rash," rather than the more severe disfigurement contemplated by DC 7800.  Rather, as was noted at the VA Examination in November 2008, there was no significant affectation on the neck and no disfigurement facially.  Moreover, at his most recent VA examination in April 2010, his acne was again observed to be superficial.  While it was noted that the acne affected at least 40 percent of his face, it was not indicated whether this was disfiguring in any way.

In addition to the medical evidence noted above, the record also contains color photographs of the Veteran's face and neck from November 2008.  Based on a review of these photographs, the Board agrees with the VA physicians' characterization of this disorder mild in nature.  See Buczynski v. Shinseki, 24 Vet.App. 221, 225 ( 2011) (when words are subjective and do not have a precise medical meaning, then a medical opinion is adequate when the examiner provides sufficient detail so that the rating specialist can interpret the report and make a subjective determination as to whether the condition meets the rating criteria.).  Indeed, the acne is barely visible on his face.  

Therefore, after a review of the competent evidence, the Board concludes that deep acne has not been shown.  Moreover, the evidence also does not indicate that a rating is warranted based on scarring, as there are none of the prescribed characteristics of disfigurement have been shown, nor is there any evidence of scars that are deep, of any significant size or are either unstable or painful.  As such, a compensable rating is not warranted for his chloracne. 

With regard to both claims, the Board has also considered the Veteran's statements that his disability is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  In this regard, the Board specifically points out that it has addressed the relevant statements he has made regarding his psychiatric disability.  Moreover, he is not competent to identify a specific level of disability for either disability according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's psychiatric disability and chloracne has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court of Appeals for Veteran's Claims has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the symptoms related to his psychiatric disability and chloracne were applied to the applicable rating criteria, general counsel opinions, and case law.  Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.


ORDER

A rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed as PTSD, from September 1, 2005 to March 25, 2007, is denied.

A rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed as PTSD, since June 1, 2007, is denied.

An initial compensable rating for chloracne is denied.


REMAND

Throughout this appeal, the Veteran has repeatedly asserted that he is unemployable due to his service-connected disabilities.  The RO has denied entitlement to TDIU in rating decisions issued in January 2005, April 2009 and September 2009.  Nevertheless, even though he did so here, the Veteran does not need to explicitly submit a separate claim seeking TDIU.   Rather, an assertion of unemployability due to service-connected disabilities raises the issue of entitlement to TDIU as part of the underlying claim for an increased initial evaluation rather than a separate claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

As such, the issue of entitlement to TDIU will remain on appeal if unemployability is established by the evidence of record.  It is true in this case that the RO determined that the Veteran was not unemployable due to his service-connected disabilities as recently as September 2009, and he has not disagreed with this determination.  However, a private psychologist has stated in May 2012 that the Veteran is unable to secure and follow a substantially gainful employment since 2001.  

This May 2012 statement is new evidence that effectively re-raises the issue of entitlement to TDIU.  However, the Board considering the claim in the first instance raises the risk of prejudice to the Veteran, and the appropriate course of action is to remand this aspect of his increased rating claim for a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2011).  Also, given that the Veteran is still does not meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a), this case should be referred to the Director of Compensation and Pension Service, for extra-schedular consideration.  

In requiring this development, the Board is aware that the Veteran is now service connected for an acquired psychiatric disorder with a 100 percent disability rating, effective June 17, 2009.  However, the grant of a total schedular disability rating does not render the issue of entitlement to TDIU moot.  Specifically, VA must consider a TDIU claim, including on an extra-schedular basis in accordance with 38 C.F.R. § 4.16(b), despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating based on the disabilities other than the disability that is rated at 100 percent.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008); see also 75 Fed. Reg. 11,229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).  

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claim for TDIU to the Director, Compensation and Pension Service for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b).  This referral should include a full statement of the Veteran's service-connected disabilities, employment history, educational and vocational attainment and "all other factors having a bearing on the issue."

2.  When the above development is complete, adjudicate the issue of entitlement to TDIU, including on an extra-schedular basis in accordance with 38 C.F.R. § 4.16(b), based on the Veteran's service-connected disabilities.  The RO should undertake all development it deems necessary in order to properly consider this issue.  

If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate SSOC and provided opportunity to respond.  Then, return the case to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


